 



Exhibit 10.3
 
EXECUTION VERSION
(Multicurrency-Cross Border)
ISDA®
International Swap Dealers Association, Inc.
SCHEDULE
to the
1992 Master Agreement
dated as of November 21, 2007
between:
GOLDMAN SACHS MITSUI MARINE DERIVATIVE PRODUCTS, L.P.,
a limited partnership organized under the laws of the State of Delaware
(“Party A”)
and
DAIMLERCHRYSLER AUTO TRUST 2007-A, a statutory trust, duly organized under the
laws of the State of Delaware
(“Party B”)
Part 1. Termination Provisions.

  (a)   “Specified Entity” means in relation to Party A for the purpose of:

     
Section 5(a)(v),
  none.
Section 5(a)(vi),
  none.
Section 5(a)(vii),
  none.
Section 5(b)(iv),
  none.

    and in relation to Party B for the purpose of:

     
Section 5(a)(v),
  none.
Section 5(a)(vi),
  none.
Section 5(a)(vii),
  none.
Section 5(b)(iv),
  none.

  (b)   “Specified Transaction” in Section 14 of the Agreement is amended in its
entirety as follows:         “Specified Transaction” means (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) (i) which is a rate swap

 



--------------------------------------------------------------------------------



 



      transaction, swap option, basis swap, forward rate transaction, commodity
swap, commodity option, commodity spot transaction, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, weather swap, weather derivative, weather option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) that is currently, or in the future
becomes, recurrently entered into in the financial markets (including terms and
conditions incorporated by reference in such agreement) and that is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, or economic indices or measures of economic risk or
value, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this agreement or the relevant
confirmation.

  (c)   The “Credit Support Default” provisions of Section 5(a)(iii) will apply
to Party A and will not apply to Party B, except that Section 5(a)(iii)(1) will
apply solely in respect of Paragraph 7(i) as it applies to Party B’s obligations
under Paragraph 3(b) of the Credit Support Annex.     (d)   The
“Misrepresentation” provisions of Section 5(a)(iv) will apply to Party A and
will not apply to Party B.     (e)   The “Default under Specified Transaction”
provisions of Section 5(a)(v) will not apply to Party A and will not apply to
Party B.     (f)   The “Cross Default” provisions of Section 5(a)(vi) will apply
to Party A and will not apply to Party B, provided that:

  (i)   the phrase “or becoming capable at such time of being declared” shall be
deleted from clause (1) of such Section 5(a)(vi); and     (ii)   the following
language shall be added to the end thereof:         “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay.”

For purposes of this Agreement:
“Specified Indebtedness” shall have the meaning specified in Section 14 of this
Agreement; provided that Specified Indebtedness shall not include obligations in
respect of deposits received in the course of a party’s ordinary banking
business.
“Threshold Amount” means $50,000,000.

20



--------------------------------------------------------------------------------



 



  (g)   The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A
and Party B provided that:

  (i)   Section 5(a)(vii)(2), (7) and (9) will not apply to Party B;     (ii)  
Section 5(a)(vii)(4) will not apply to Party B to the extent that it refers to
proceedings or petitions instituted or presented by Party A or any of Party A’s
Affiliates;     (iii)   Section 5(a)(vii)(6) will not apply to Party B to the
extent that it refers to (i) any appointment that is contemplated or effected by
any document to which Party B is, as of the date of this Agreement, a party in
connection with the transactions contemplated by the Indenture or (ii) any such
appointment to which Party B has not yet become subject; and     (iv)  
Section 5(a)(vii)(8) will apply to Party B but only to the extent that it
applies to Sections 5(a)(vii)(2), (4), (6) and (7) as they apply with respect to
Party B.

  (h)   The “Merger Without Assumption” provisions of Section 5(a)(viii) will
apply to Party A and will apply to Party B.     (i)   The “Illegality”
provisions of Section 5(b)(i) will apply to Party A and Party B.     (j)   The
“Tax Event” provisions of Section 5(b)(ii) will apply to Party A and will apply
to Party B.     (k)   The “Tax Event Upon Merger” provisions of
Section 5(b)(iii) will apply to Party A and will not apply to Party B; provided
that Party A shall not be entitled to designate an Early Termination Date by
reason of a Tax Event Upon Merger in respect of which it is the Affected Party.
    (l)   The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will
apply to Party A and will not apply to Party B.     (m)   The “Automatic Early
Termination” provision of Section 6(a) will not apply to Party A and will not
apply to Party B; provided that, if the Event of Default specified in
Section 5(a)(vii)(1), (3), (4), (5), (6) or to the extent analogous thereto,
(8) is governed by a system of law that does not permit termination to take
place after the occurrence of the relevant Event of Default with respect to a
party, then the Automatic Early Termination provision of Section 6(a) will apply
to such party.     (n)   The “Breach of Agreement” provision of Section 5(a)(ii)
will apply to Party A and will not apply to Party B.     (o)   Payments on Early
Termination. For the purpose of Section 6(e) of this Agreement:

  (i)   Market Quotation will apply.     (ii)   Second Method will apply.

  (p)   “Termination Currency” means US Dollars.

21



--------------------------------------------------------------------------------



 



  (q)   Additional Termination Event will apply.     (A)   The following
Additional Termination Events shall apply and Party B shall be the sole Affected
Party:

  (i)   Amendment or Modification of Basic Documents. Any of the Basic Documents
shall have been amended or modified without the prior written consent of Party A
(only where such consent of Party A is required in such relevant Basic Document
and, such consent of Party A shall not be unreasonably withheld) if the result
of such amendment or modification could reasonably be expected to have a
material adverse effect on the interests of Party A or is (a) to increase or
reduce or change the priority of payment of any amount stated to be payable by
Party A or Party B under the Transaction; (b) accelerate or postpone the
scheduled date of any payment under the Transaction; (c) affect the calculation
of any amount that would have been payable upon an early termination of the
Transaction; (d) release Party A or Party B from any of its obligations under
the Transaction; or (e) modify any of the definitions in any of the Basic
Documents which would have the effect of any of the foregoing. Any payments owed
to Party A under Section 6(e) of this Agreement as a result of such Additional
Termination Event shall be made without regard to the effect of any such
amendment, modification or supplement.     (ii)   Redemption. There occurs any
redemption (in whole, but not in part) or a clean up call or other prepayment in
full of the Notes for which the notice of redemption cannot be rescinded,
provided that the Early Termination Date shall not occur until the redemption
date of the Notes under the Indenture.     (iii)   Liquidation of the
Collateral. Collateral is liquidated in accordance with Section 5.03 of the
Indenture following the occurrence of an Event of Default (as defined in the
Indenture); provided, however, that Party A may elect more than one Early
Termination Date, terminating the Transactions in part, if the liquidation of
the Collateral continues for longer than a 24-hour period.

  (B)   The following Additional Termination Events shall apply and Party A
shall be the sole Affected Party:

  (i)   Party A Downgrade Event. As set forth in Part 5(h).     (iv)  
Regulation AB Financial Disclosure. Failure of Party A to comply with the
requirements of Part 5(q), with Party A as the sole Affected Party.

  (r)   Failure to Pay or Deliver. Section 5(a)(i) shall be amended by replacing
the word “third” with “second”.

22



--------------------------------------------------------------------------------



 



Part 2. Tax Representations.

  (a)   Payer Representations. For the purpose of Section 3(e) of this
Agreement, Party A will make the following representation and Party B will make
the following representation:         It is not required by any applicable law,
as modified by the practice of any relevant governmental revenue authority, of
any Relevant Jurisdiction to make any deduction or withholding for or on account
of any Tax from any payment (other than interest under Section 2(e), 6(d)(ii)
or 6(e) of this Agreement) to be made by it to the other party under this
Agreement. In making this representation, it may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of this Agreement and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
this Agreement and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement; provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) and the
other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.     (b)  
Payee Representations. For the purpose of Section 3(f) of this Agreement, each
of Party A and Party B represent that it is a U.S. person for U.S. federal
income tax purposes.

23



--------------------------------------------------------------------------------



 



Part 3. Agreement to Deliver Documents.
For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:
     (a) Tax forms, documents or certificates to be delivered are:

          Party required         to deliver         document   Form, Document,
Certificate   Date by which to be delivered  
Party A and Party B
  A correct, complete and duly executed U.S. Internal Revenue Service Form W-9
(or any successor thereto).   (A) Upon execution of this Agreement; (B) promptly
upon reasonable demand by the other party; and (C) promptly upon learning that
any Form W-9 previously provided by it has become obsolete or incorrect.



24



--------------------------------------------------------------------------------



 



  (b)   Other documents to be delivered are:

              Party required           Covered by to deliver       Date by which
to be   Section 3(d) document   Form/Document/ Certificate   delivered  
Representation  
Party B
  Certified copies of (i) resolutions adopted by its board of directors or its
by-laws authorizing the person or persons signing this Agreement, the
Confirmations hereunder or any other appropriate authorizing document, in
substance reasonably satisfactory to the other party, (ii) an incumbency
certificate certifying the names, true signatures and authority of the person or
persons signing this Agreement, the Confirmations hereunder; and (iii) other
necessary approvals and authorizations with respect to the execution, delivery
and performance of this Agreement, the Confirmations hereunder.   Upon execution
and delivery of this Agreement.   Yes
 
           
Party A
  A Power of Attorney with respect to Party A   Upon execution and delivery of
this Agreement.   Yes
 
           
Party B
  A copy of the Servicer Report furnished by the Servicer.   Promptly upon
request.   Yes
 
           
Party B
  A certified copy of the Indenture   Upon execution and delivery of this
Agreement and prior to the execution of any amendment, supplement or waiver
thereto.   Yes
 
           
Party A
  Most recently prepared annual balance sheet of Party A.   Promptly upon
request.   Yes
 
           
Party A and Party B
  An opinion of counsel in form and substance satisfactory to the other party.  
Upon execution and delivery of this Agreement.   Yes

25



--------------------------------------------------------------------------------



 



Part 4. Miscellaneous.

  (a)   Addresses for Notices. For the purpose of Section 12(a) of this
Agreement:         Address for notices or communications to Party A:

Goldman Sachs Mitsui Marine Derivative Products, L.P.
85 Broad Street
New York, New York 10004
Attention: Swap Administration
Telephone: +1 (212) 902-5692
Facsimile: +1 (212) 902-1000
Address for notices or communications to Party B:
DaimlerChrysler Auto Trust 2007-A
c/o The Bank of New York (Delaware)
100 White Clay Center, Route 273
P.O. Box 6995
Newark, Delaware 19711
Attention: Corporate Trust Administration
Facsimile: +1 (302) 453-4400
With copies to:
The Bank of New York
101 Barclay Street, 8W
New York, NY 10286
Attention: Asset Backed Securities Unit
email: jbobko@bankofny.com
and
DaimlerChrysler Financial Services Americas LLC
CIMS 408-24-05
27777 Inkster Road
Farmington Hills, MI 48335
Attention: Paul Colenso
Facsimile: +1 (248) 427-3595

  (b)   Process Agent. For the purpose of Section 13(c) of this Agreement:      
  Party A appoints as its Process Agent – not applicable.         Party B
appoints as its Process Agent – not applicable.

26



--------------------------------------------------------------------------------



 



  (c)   Offices. The provisions of Section 10(a) will apply to this Agreement.  
  (d)   Multibranch Party. For the purpose of Section 10(c) of this Agreement:  
      Party A is not a Multibranch Party.         Party B is not a Multibranch
Party.     (e)   Calculation Agent. Party A shall be the Calculation Agent;
provided, however, that if an Event of Default shall have occurred with respect
to which Party A is a Defaulting Party, Party B shall have the right to
designate as Calculation Agent an independent party, reasonably acceptable to
Party A.     (f)   Credit Support Document. Details of any Credit Support
Document:         Party A’s obligations hereunder are supported by the following
Credit Support Documents: (A) the Support Agreement dated as of October 8, 1993
between Party A, Mitsui Sumitomo Insurance Company, Limited (formerly known as
Mitsui Marine and Fire Insurance Co., Ltd.) (“Mitsui Marine”) and The Goldman
Sachs Group, Inc. (the “Goldman Group”), (B) the Guaranty, dated as of
December 20, 2000 between Mitsui Marine and Goldman Group and (C) any Credit
Support Annex that may be entered into in connection with any of the events
described in Part 5(h) of this Schedule.         Party B’s obligations hereunder
are supported by the following Credit Support Documents: any Credit Support
Annex entered into or delivered by Party A in conjunction with a ratings
downgrade of Party A.     (g)   Credit Support Provider.         Credit Support
Provider means in relation to Party A: none.         Credit Support Provider
means in relation to Party B: none.     (h)   Governing Law. THIS AGREEMENT (AND
ALL MATTERS AND DISPUTES ARISING UNDER OR OUT OF THIS AGREEMENT, WHETHER IN
CONTRACT, TORT OR OTHERWISE) WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE.     (i)   Netting of Payments. Subparagraph (ii) of Section 2(c) of
this Agreement will apply with respect to all Transactions entered into under
this Agreement and therefore netting across Transactions will not occur.     (j)
  “Affiliate” will have the meaning specified in Section 14 of this Agreement
with respect to Party A. Party B shall be deemed to have no Affiliates.     (k)
  Trial by Jury. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS AGREEMENT AND ACKNOWLEDGES
THAT THE WAIVER IS A MATERIAL INDUCEMENT TO THE OTHER PARTY’S ENTERING INTO THIS
AGREEMENT

27



--------------------------------------------------------------------------------



 



  (l)   Jurisdiction. Section 13(b) is hereby amended by: (i) deleting in the
second line of subparagraph (i) thereof the word “non-”; and (ii) deleting the
final paragraph thereof.

Part 5. Other Provisions.

  (a)   Section 3(d) is hereby amended by adding in the third line thereof after
the word “respect” and before the period:

“or, in the case of financial statements, a fair presentation of the financial
condition of the relevant party”.

  (b)   In addition to the representations in Section 3 of this Agreement:

  (i)   each party will be deemed to represent to the other party on the date on
which it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

  (1)   Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.     (2)   Assessment and Understanding. It
is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of that Transaction. It is also capable of assuming,
and assumes, the risks of that Transaction.     (3)   Status of Parties. The
other party is not acting as a fiduciary for or an adviser to it in respect of
that Transaction.     (4)   Line of Business. It has entered into this Agreement
(including each Transaction evidenced hereby) in conjunction with its line of
business (including financial intermediation services) or the financing of its
business.     (5)   Risk Management. Party B alone represents that this
Agreement has been, and each Transaction hereunder has been or will be, as the
case may be, entered into for the purpose of managing its borrowings or
investments, hedging its underlying assets or liabilities or in connection with
its line of business (including financial intermediation services) and not for
the purpose of speculation.



28



--------------------------------------------------------------------------------



 



  (ii)   each party represents and warrants that (A) it is an “eligible contract
participant” within the meaning of Section 1a(12) of the Commodity Exchange Act,
as amended; (B) this Agreement and each Transaction is subject to individual
negotiation by such party; and (C) neither this Agreement nor any Transaction
will be executed or traded on a “trading facility” within the meaning of
Section 1a(33) of the Commodity Exchange Act, as amended.     (iii)   each party
represents and warrants that it is neither:

  (1)   an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 (the “ERISA”) which is subject to Part 4
of Subtitle B of Title I of such Act;     (2)   a “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended; nor     (3)
  an entity the assets of which are deemed to be assets of any such “employee
benefit plan” or “plan” by reason of the U.S. Department of Labor’s plan asset
regulation, 29 C.F.R. Part 2510.3 101, as modified by Section 3(42) of ERISA.

The parties agree that each representation contained in this Part 5(b) shall be
deemed repeated by the party making such representation on each date on which a
Transaction is entered into.

  (c)   Amendment and Modification. Notwithstanding Sections 9(b) and 9(e) of
this Agreement, each party agrees that no amendment, modification or waiver in
respect of this Agreement will be effective unless in writing and executed by
each of the parties (including by counterpart but excluding by means of a
Confirmation); provided that the parties may agree in a Confirmation that they
will comply with such Sections to amend, modify or waive this Agreement solely
with respect to the Transaction that is the subject of the Confirmation, and
provided, further, that the parties may participate in a protocol process of
general amendment by ISDA by which master agreements including this one may be
deemed to be amended. Notwithstanding the foregoing no amendment, modification
or waiver in respect of this Agreement will be effective unless the Rating
Agency Condition has been satisfied in respect of such proposed amendment,
modification or waiver.     (d)   Consent to Recording. Each party consents to
the recording of the telephone conversations of its trading, operations and
marketing personnel in connection with this Agreement or any potential
Transaction.     (e)   Non-Petition. Party A hereby agrees it shall not
institute against Party B any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceedings or other similar proceedings until at
least one year and one day or, if longer, the applicable preference period then
in effect, after the payment in full of all of the Notes; provided, however,
that nothing herein shall preclude or estop Party A (A) from taking any action
prior to the expiration of the applicable preference period in (x) any case or
proceeding voluntarily filed or commenced by Party B or (y) any involuntary
insolvency proceeding filed or commenced against Party B by a person other than
Party A or (B) from commencing against Party B or any properties of Party B any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation

29



--------------------------------------------------------------------------------



 



  proceeding. This provision shall survive termination of this Agreement for any
reason whatsoever.

(f)   Assignment or Transfer. (i) Section 7 is hereby amended to read in its
entirety as follows:       “Subject to Section 6(b)(ii) and Part 5(h), and
except for the assignment by way of Security in favor of the Indenture Trustee
under the Indenture, neither Party A nor Party B is permitted to assign, novate
or transfer (whether by way of security or otherwise) as a whole or in part any
of its rights, obligations or interests under this Agreement or any Transaction
without the prior written consent of the other party and satisfaction of the
Rating Agency Condition with respect to the proposed assignment, novation or
transfer; provided, however, that on at least five Business Days’ prior written
notice to Party B, and provided that the Rating Agency Condition has been
satisfied with respect to the proposed assignment, novation or transfer, Party A
may (i) make such a transfer of this Agreement pursuant to a consolidation or
amalgamation with, or merger with or into another entity to the resulting,
surviving or transferee entity or (ii) at its own expense, transfer all or
substantially all of its rights and obligations with respect to this Agreement
to any Person, including, without limitation, another of Party A’s offices,
branches or affiliates (any such Person, office, branch or affiliate, a
“Transferee”), provided that:

  (1)   such Transferee agrees to be bound by, inter alia, the payment, transfer
and collateral terms of this Agreement (including any Transactions hereunder)
and substantially all other terms as the party which it replaces;     (2)   such
Transferee is an Eligible Replacement;     (3)   a Termination Event or an Event
of Default does not occur under this Agreement as a result of such transfer; and
    (4)   as of the date of such transfer, neither the Transferee nor Party B
will be required to withhold or deduct any increased amount on account of any
Taxes under this Agreement as a result of such transfer.

      Notwithstanding the foregoing, Party A may transfer this Agreement, any of
its interest or obligations in or under this Agreement, or any one or more
Transactions to any of Party A’s Affiliates, provided that (i) Party B is
furnished with a guaranty by a guarantor that is reasonably acceptable to Party
B (such guaranty subject to satisfaction of the Rating Agency Condition), of
such transferor’s obligations and (ii) an Event of Default or a Termination
Event does not occur as a result of such transfer.     (ii)   Upon any transfer
by Party A pursuant to Section 7 of this Agreement, Party A agrees to provide
Party B with the name and address of the Transferee so that Party B may fulfill
the requirements to record the transfer on its books and records, and,
notwithstanding anything to the contrary herein, any failure by Party A to do so
will render the transfer void. It shall be a condition of such assignment
however, that (A) as a result thereof, Party B will not (x) be required to pay
the Transferee under Section 2(d)(i)(4) an amount in respect of an Indemnifiable
Tax greater than the amount Party B would have been obligated to pay absent such
assignment or transfer, or (y) receive a payment in an amount

30



--------------------------------------------------------------------------------



 



      that is less than the amount that Party B would have received absent such
assignment or transfer, which reduction is due to a deduction or withholding for
or on account of a Tax with respect to which an additional amount is not
required to be paid under Section 2(d)(i)(4) and (B) the Transferee will make
tax representations and provide any tax forms requested by Party B. Both Party A
and the Transferee are, at the time of the transfer, “dealers in notional
principal contracts” as that term is used in Section 1.1001-4 of the
Regulations.

  (g)   Waiver of Setoff. Notwithstanding any provision of this Agreement or any
other existing or future agreement, each of Party A and Party B irrevocably
waives any and all rights it may have to setoff, net, recoup or otherwise
withhold or suspend or condition payment or performance of any obligations
between Party A and Party B hereunder, or against any obligations between Party
A and Party B under any other agreements otherwise outside of this Agreement.
Section 6(e) of this Agreement shall be amended by the deletion of the following
sentence: “The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.”     (h)
  Party A Downgrade Provision. If a Ratings Event I (as defined below) shall
occur and be continuing with respect to Party A, then Party A shall, within 30
calendar days after the occurrence of a Ratings Event I and provided that the
Rating Agency Condition is satisfied, either (a) post Eligible Collateral as
defined in and pursuant to an ISDA 1994 Credit Support Annex to be entered into
between Party A and Party B upon or prior to such posting to secure Party B’s
exposure or potential exposure to Party A, (b) transfer, at its own expense,
Party A’s rights and obligations under this Agreement and all Confirmations to
another party, (c) provide, at its own expense, a guaranty in respect of all
Party A’s present and future obligations under this Agreement or (d) take such
other actions as may reasonably be requested by the Indenture Trustee (as such
term is defined in the Indenture). However, upon the occurrence of a Ratings
Event II (as defined below), Party A shall then, provided that the Rating Agency
Condition is satisfied, at its own expense, transfer its rights and obligations
under this Agreement and all Confirmations within 10 Business Days of the date
of the Ratings Event II. Party A’s obligations to find a transferee or to post
Eligible Collateral under an ISDA 1994 Credit Support Annex in the case of a
Ratings Event I, or to find a transferee in the case of a Ratings Event II,
shall remain in effect only for so long as the applicable event is continuing
with respect to Party A.         For the purpose of this Part 5(h), a “Ratings
Event I” shall occur with respect to Party A (a) with respect to Moody’s, if
Party A’s counterparty risk or financial program rating, as applicable, is
withdrawn, suspended or reduced below “A2” by Moody’s (a “Moody’s First Trigger
Rating Event”), (b) with respect to S&P, if Party A’s counterparty risk or
financial program rating, as applicable, is withdrawn, suspended or reduced
below “A” (an “S&P First Trigger Rating Event”), and (c) with respect to Fitch,
the Fitch Rating is reduced below “A” (a “Fitch First Trigger Rating Event”).  
      For purposes of this Part 5(h) a “Ratings Event II” shall occur with
respect to Party A (a) with respect to Moody’s, if Party A’s counterparty risk
or financial program rating, as applicable, is withdrawn, suspended or reduced
below “A3” by Moody’s (a “Moody’s Second Trigger Rating Event”), (b) with
respect to S&P, if Party A’s counterparty risk or financial program rating, as
applicable, is withdrawn, suspended or reduced below

31



--------------------------------------------------------------------------------



 



      “BBB-” (an “S&P Second Trigger Rating Event”) and (c) with respect to
Fitch, the Fitch Rating is reduced below “BBB-” (a “Fitch Second Trigger Rating
Event”).         Notwithstanding the foregoing, the definitions of “Ratings
Event I” and “Ratings Event II” may be amended by Party A and Party B without
the written consent of any of the holders of the Notes as long as each Rating
Agency confirms in writing that such amendment will not cause the reduction,
suspension or withdrawal of the then current rating on any of the Notes.        
If Party A fails to take any of the remedial actions set forth in this
Part 5(h), an Additional Termination Event shall have occurred pursuant to
Part 1(q)(B) of this Schedule and Party A shall be the sole Affected Party with
respect to such Additional Termination Event.     (i)   Acknowledgement of
Security Interest. Party A hereby acknowledges that Party B has granted a
security interest in its rights under this Agreement and has assigned this
Agreement to the Indenture Trustee pursuant to the Indenture, and consents
thereto, and Party A hereby consents to any transfer of such rights pursuant to
an exercise of creditor’s remedies in respect of such security interest or
assignment. Party A hereby agrees that, unless notified in writing by the
Indenture Trustee of other payment instructions, any and all amounts payable by
Party A to Party B under this Agreement shall be paid to the Indenture Trustee
at the account specified in the Confirmation. Any payments in accordance with
the provisions hereof (or in accordance with any instructions from the Indenture
Trustee) by Party A to Party B shall fully release Party A from any further
liability to Party B in respect to such payment.     (j)   No Third Party
Beneficiaries. (a) This Agreement is made for the benefit of, and shall be
enforceable by, each of the parties hereto and (b) nothing in this Agreement
shall confer any rights upon, nor shall this Agreement be construed to create
any rights in, any person that is not a party to this Agreement.     (k)  
Priority of Payments. Any amounts due and payable by Party B hereunder shall be
paid in the manner and priority set forth in the Indenture.     (l)   Limited
Recourse. Party A hereby acknowledges and agrees that Party B’s obligations
hereunder will be solely the limited recourse obligations of Party B payable
solely in accordance with the priority of payments set out in the Indenture, and
that Party A will not have any recourse to any of the directors, officers,
employees or affiliates of Party B or holders of a beneficial interest in Party
B with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transactions contemplated hereby; provided,
however, Party A shall not be precluded from declaring an Event of Default or
from exercising any other right or remedy as set forth in this Agreement.
Notwithstanding any other provisions hereof, recourse in respect of any
obligations of Party B to Party A hereunder or thereunder will be limited to the
Collateral and on the exhaustion thereof all claims against Party B arising from
this Agreement shall be extinguished.         Notwithstanding anything contained
herein to the contrary, this Agreement (including any related confirmations and
credit support annexes) has been countersigned by The Bank of New York
(Delaware) not in its individual capacity but solely in its capacity as Owner
Trustee of Party B and in no event shall The Bank of New York (Delaware) in its
individual capacity have any liability for the representations, warranties,
covenants,

32



--------------------------------------------------------------------------------



 



      agreements or other obligations of Party B hereunder, as to all of which
recourse shall be had solely to the assets of Party B.     (m)   Certain Defined
Terms. Capitalized terms used but not defined in this Agreement shall have the
meanings given to such terms in the Indenture.         “Indenture” means that
certain Indenture dated as of November 1, 2007, between, amongst others,
Party B, as Issuer and Citibank, N.A. as Indenture Trustee.         “Eligible
Replacement” means (i) an entity that satisfies the Ratings Event I Required
Ratings and/or the Ratings Event II Required Ratings or (ii) an entity whose
present and future obligations owing to Party B are guaranteed pursuant to an
Eligible Guarantee by a guarantor that satisfies the Ratings Event I Required
Ratings and/or Ratings Event II Required Ratings.         “Fitch” means Fitch
Inc., Fitch Ratings, Ltd. and their respective subsidiaries including Derivative
Fitch, Inc. and Derivative Fitch Ltd. or any successor or successors thereto.  
      “Fitch Rating” in relation to Party A shall mean on any date the lower of
the Fitch equivalent rating of (i) the S&P counterparty risk or financial
program rating of Party A and (ii) the Moody’s counterparty risk or financial
program rating of Party A.         “Moody’s” means Moody’s Investors Service,
Inc. or any successor thereto.         “S&P” means Standard & Poor’s Ratings
Service, a division of the McGraw-Hill Companies, Inc. or any successor thereto.
        “Rating Agency” means each of Fitch, Moody’s and S&P.         “Ratings
Event I Required Ratings” means the minimum ratings of a relevant entity from
all the Rating Agencies in order not to trigger a Ratings Event I.        
“Ratings Event II Required Ratings” means the minimum ratings of a relevant
entity from all the Rating Agencies in order not to trigger a Ratings Event II.
    (n)   No Recourse Against Party A. The Notes represent a beneficial interest
in the property of the Trust only and do not represent an interest in or
obligation of Party A. No holder of a Note shall have any recourse against Party
A or its assets with respect to the Notes or this Agreement.     (o)   Regarding
Party A. The Trust acknowledges and agrees that Party A had no involvement in,
and, accordingly, accepts no responsibility for: (i) the establishment,
structure, or choice of assets of the Trust or any series; (ii) the selection of
any person performing services for or acting on behalf of the Trust; (iii) the
selection of Party A as a swap provider; (iv) the terms of the Notes or the
economic terms of any Transaction entered into with the Trust pursuant to this
Agreement; (v) the preparation of or passing on the disclosure and other
information contained in any offering circular, prospectus, series supplement,
trust deed, or any other agreements or documents used by the Trust or any other
party in connection with the marketing and sale of the Notes; (vi) the ongoing
operations and administration of the Trust, including the furnishing of any
information to the Trust which is not specifically required under this
Agreement; or (vii) any other

33



--------------------------------------------------------------------------------



 



      aspect of the Trust’s existence except for those matters specifically
identified in this Agreement.     (p)   Limitation of Liability. No party shall
be required to pay or be liable to the other party for any consequential,
indirect or punitive damages, opportunity costs or lost profits.     (q)  
Regulation AB Financial Disclosure. Party A acknowledges that for so long as
there are reporting obligations with respect to any Transaction under this
Agreement under Regulation AB, DaimlerChrysler Financial Services Americas LLC,
as Depositor under the Indenture (the “Depositor”) is required under
Regulation AB to disclose certain information set forth in Regulation AB
regarding Party A or its group of affiliated entities, if applicable, depending
on the aggregate “significance percentage” of this Agreement and any other
derivative contracts between Party A or its group of affiliated entities, if
applicable, and Party B, as calculated from time to time in accordance with
Item 1115 of Regulation AB.         If the Depositor determines, reasonably and
in good faith, that the “significance percentage” of this Agreement has
increased to 10%, then on any Business Day after the date of such determination
the Depositor may request from Party A the information set forth in Item 1115(b)
of Regulation AB (such request, a “Swap Financial Disclosure Request” and such
requested information, subject to the last sentence of this paragraph, the “Swap
Financial Disclosure”). Party A and Party B further agree that the Swap
Financial Disclosure provided to meet the Swap Financial Disclosure Request will
be the information set forth in Item 1115(b)(1) or Item 1115(b)(2) of
Regulation AB, as applicable, and as specified by Party B.         Upon the
occurrence of a Swap Financial Disclosure Request, Party A, at its own expense,
shall within 15 days after receipt of such Swap Financial Disclosure Request
(i) provide the Depositor with the Swap Financial Disclosure, (ii) subject to
satisfaction of the Rating Agency Condition and approval by Party B (which
approval will not be unreasonably withheld), secure another entity to replace
Party A as party to this Agreement on terms substantially similar to this
Agreement which entity is able and will provide the Swap Financial Disclosure
for such entity within the time period specified above or (iii) subject to
satisfaction of the Rating Agency Condition and approval by Party B (which
approval will not be unreasonably withheld), obtain a guaranty of Party A’s
obligations under this Agreement from an affiliate of Party A that is able to
provide the Swap Financial Disclosure for such affiliate, such that disclosure
provided in respect of the affiliate will satisfy any disclosure requirements
applicable to Party A, and cause such affiliate to provide Swap Financial
Disclosure within the time period specified above. If permitted by
Regulation AB, any required Swap Financial Disclosure may be provided by
incorporation by reference from reports filed pursuant to the Exchange Act.

[Signature Pages Follow]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this document on the
respective dates specified below with effect from the date specified on the
first page of this Agreement:

                  GOLDMAN SACHS MITSUI MARINE
DERIVATIVE PRODUCTS, L.P.    
 
           
 
  By:   GSMMDPGP, INC.,    
 
      its general partner    
 
           
 
  By:   /s/  Susan Rudov    
 
     
 
Name:  Susan Rudov
Title:    Vice President
Date:    
 
                DAIMLERCHRYSLER AUTO TRUST 2007-A    
 
                By: THE BANK OF NEW YORK (DELAWARE)    
 
                not in its individual capacity but solely as Owner Trustee    
 
           
 
  By:   /s/  Kristine K. Gullo    
 
     
 
Name:  Kristine K. Gullo
Title:    Vice President    

GS/DCAT 2007-A FRONT END SWAP SCHEDULE

 